Title: To John Adams from John Trumbull, 5 June 1790
From: Trumbull, John
To: Adams, John



Sir
Hartford June 5th. 1790.—

Since I had the honor of receiving yours of April 25th., my time has been wholly taken up in attending on our Supreme Court of Errors, & the Session of our General Assembly, which with us is a kind of extrajudicial Court for the trial of private causes on Petition—I had also to conduct an application from the Mercantile Interest for the Repeal of our Excise Laws—in which by influencing the leaders of the House of Representatives, & intimidating our opposers in the Council, by making our cause appear popular and calling the Excise antifederal, we procured a repeal with the greatest apparent unanimity, tho’ I believe in my conscience, against the real wishes of a majority in both houses.
Man is a strange being.  His vice & depravity is every where seen—but his folly & dishonesty is no where so conspicuous, as in a popular assembly.  Every man who pretends to form an opinion for himself & impose it on others, chuses his party, & takes his side, from motives of passion, interest or ambition.  When this is completed, he employs what reasoning talents heaven has given him in the subsequent stage of the business, in forming arguments to justify his opinions.  Nothing can be more ridiculous than to hear us then pretend to be governed only by reason, & spend hours of debate in acting the farce of rationality.
We are alarmed at the present situation of affairs in Congress.  Of the Senate we hear little, but in the House of Representatives every thing seems conducted by Party, Intrigue & Cabal. We constantly hear of bargains between Members from different States for Votes on the most important questions—If State policy & local attachments are to continue their predominating influence—if they are to govern, or it not govern, to embarass, the affairs of the Union—we may bid adieu to the hopes of a Federal Government.  One half of the People, as You truly observe do not wish to have any Government, & I believe we may add that the other half are not disposed to agree upon its form.
As to our debate on signs & ceremonies, I fully subscribe to their efficacy in government; but I firmly believe that from the present temper of the People, none of any significance or importance could at present be established or imposed without occasioning the most serious alarm.  We might almost as safely introduce the Papal ceremonies in Religious worship.  We neither fear God nor regard Man, but in a manner wholly democratical.  But should the government continue, signs, ceremonies and external parade will naturally & gradually be introduced by the people themselves, who, as You justly observe, are equally fond of them, as the rest of mankind.
Our Clergy have shed their wigs and laid aside their red gates & board fences—They retain no mark of distinction but the Band on Sundays.  At the same time they have lost nine tenths of their dignity & influence.  I do not however ascribe this chiefly to the loss of the sign, but am opinion that from the cooperation of other causes, the wig & the dignity naturally fell together, for when the Dignity was gone, the wig was unable to support itself—
I hinted in my last letter, some dissatisfaction at the Secretary’s reports.  I will explain myself.  He recommends the immediate Assumption of the State-debts, & yet discards all idea of direct Taxation.  When, in the name of Common Sense, are direct Taxes to be wanted, when can they with propriety be demanded, if not now?  Does he mean to give them up forever, & lose the most important resource of the Empire?  Is he ignorant that direct Taxation to a moderate amount is the strongest link in the chain of Government, & the only measure, which will make every man feel that there is a Power above him in this world?  Does he fear the unpopularity of the measure?  Is it more unpopular than the Assumption?  Would not both be advocated and opposed from the same quarters?  Ought not both to be proposed together?  And has he not by discarding direct Taxation furnished the opposers of the Assumption with their strongest argument—that his proposed resources will fail him?
A direct Tax of one Cent on the Pound according to our lists once laid & submitted to by the People, as I have no doubt it would be, would establish the Federal Government.
I have a very high opinion of the Secretary—but must think that in this matter he has either gone too far or not far enough—and that if both measures could not be ventured at once, a small direct tax would be of more importance to the Government, than the immediate assumption of the State Debts without it.  The Secretary was warmly your Friend, & wished as much as any man in the States for your election to your present office—But, if the representation of Col. W. may be depended on as to the part he took in that affair, he was duped by the Antifederalists.  I hope he has no inclination to intrigue, & am sure both in that affair, & in his opposition to Clinton’s re-election, he displayed no extraordinary talents for it.  He absolutely scribbled against Clinton on topics calculated to make his enemy more popular.  Let him keep to his Fort—Sterling abilities & Independent Honesty, joined with indefatigable industry.
I have to thank You for the Defence of the American Constitutions, & the two Pamphlets, which I received by Col: Wadsworth.  The Letters to Calkoen were not new to me—but I do not recollect to have seen before, the History of the American dispute—a performance, which ought to be preserved for Posterity, as it gives the most just & clear account of the transactions of those times, that has ever appeared in print.
Is not the Defence of the American Constitutions almost a Misnomer? Had we at that day, have we now in the new Constitution, a proper balance of the three Estates? It is true, we are defensible, as far as we have attempted it—but we have as yet effected little—We are unwilling to give effectual Power, & yet are capital artists at devising & multiplying checks,—till we have made the machine too complicated to be set in motion—or I might rather say at present, that Franklyn’s team at the tail have overpowered the progressive force, & that it has been sometime going retrograde with tolerable rapidity—You have taken great pains to instruct mankind in the fundamental principles of Government.  You have demonstrated your positions by argument, authority & history.  But the feelings of even civilized nations are I fear some centuries behind You. A Spirit of liberty has indeed gone forth—a disposition to pull down Kings, nobilities & hierarchies—But where is the disposition to establish just governments on their ruins?  The opposers of arbitrary power are apt to consider all power as arbitrary—To say no more of America, what is now doing in France?  Great things I must own, & France may perhaps be as near the period when a regular, wellbalanced constitution may be formed, as England was in the days of our wise Namesake, King John.  I hope nearer—For they are a far more enlightened people at this day, & have the benefit of the experience of others.  Heaven grant they may profit by it—I wish every Member of their National Assembly were obliged under pain of expulsion, to read your Defence, & either adopt your Principles or confute them.  Fame has certainly been very liberal to Franklyn in his lifetime—But I doubt She will hereafter reclaim a great part of her donations—I could never view him as the extraordinary Genius, either in Politics or Literature which he has been called.  Except his invention of Electric rods, I know no claim he has to merit as a Philosopher.  He certainly never rose to high eminence as a literary character, & tho’ always busy in politics & party, seems not to have been well versed in the Science of Legislation, or the Theory of Government.
Maddison’s character is certainly not rising in the public estimation.  He now acts on a conspicuous stage, & does not equal expectation.  He becomes more and more a Southern Partizan, and loses his assumed candor & moderation.  Indeed no man seems to have gained much reputation in the present session of Congress.  Even Ames, who succeeded to King as the temporary Idol of Massachusetts, & whose praises were so much trumpeted forth in the last session, seems to be losing part of his Votaries.
Our Legislature seem determined to make no provision for the State Debt.  We insist that we have paid beyond our proportion already, which I believe is true—But I suppose other States talk in the same strain.  The State debts must be assumed by Congress, or they will never be paid—& before the period of their assumption, will probably in many of the States be so much depreciated as to afford Maddison & his adherents, new arguments for a discrimination.
Since I began writing we have the news of the accession of Rhode-Island to the Union.  I hope it may prove a just subject of congratulations, but fear their members will join you, full fraught with State politics, & a tolerable infusion of Antifederalism.  The real friends to an efficient Government are so few, that we have reason to dread any accession to the number of its opposers.
I have the honor to be with the / greatest Respect, / Your Obliged & most Obedt. / Humble Servt.
John Trumbull